Exhibit 10.59

Amended and Restated 2009 Realogy Multi-Year Executive Retention Plan

Plan Purpose

The Amended and Restated 2009 Realogy Multi-Year Executive Retention Plan (the
“Plan”) is designed to retain the senior level officers (Level 1 direct reports
to the CEO) of Realogy (“Realogy” or the “Company”).

Eligibility

An employee who is eligible to participate in the Plan must meet the following
criteria to be eligible for a Retention Plan payment:

 

  •  

Be a direct report of the Realogy CEO on the date the Plan is approved by the
Compensation Committee of the Board of Directors.

 

  •  

Remain actively employed and in good standing by Realogy or a subsidiary thereof
at the time of the retention payment or on an approved Leave of Absence (LOA)
that is covered under the Family Medical Leave Act (FMLA), unless otherwise
required by law (see Disability/LOA section for more information).

 

  •  

Successfully completes all 2010-2011 mandatory training as determined by
Executive Leadership within the specified time periods.

Retention Funding Pool

Funding for the Plan (the “Retention Funding Pool”) will be in an amount equal
to 160% of each Level 1 executive officer’s Base Salary.

 

Executive

   Base
Salary    Total
Retention    Payable
July 2010    Payable
September 2011

Anthony Hull

   $ 525,000    $ 840,000    $ 420,000    $ 420,000

Alex Perriello

   $ 520,000    $ 832,000    $ 416,000    $ 416,000

Bruce Zipf

   $ 520,000    $ 832,000    $ 416,000    $ 416,000

Kevin Kelleher

   $ 416,000    $ 665,600    $ 332,800    $ 332,800

Donald Casey

   $ 364,000    $ 582,400    $ 291,200    $ 291,200

Marilyn Wasser

   $ 400,000    $ 640,000    $ 320,000    $ 320,000

Dave Weaving

   $ 338,000    $ 540,800    $ 270,400    $ 270,400                        

Total Retention:

   $ 4,932,800    $ 2,466,400    $ 2,466,400                        

Retention payments

Retention payment will be paid in two tranches as follows:

 

  •  

Fifty percent (50%) of the total (i.e. 80% of Base Salary) on/or about July 1,
2010.

 

  •  

Fifty percent (50%) of the total on/or about September 1, 2011.

 

  •  

Retention payments will be made using the same method of payment as the
bi-weekly paychecks. If a participant receives a paper paycheck, the retention
payment will be paid as a paper check. If the participant utilizes direct
deposit, the retention payment will be electronically deposited.

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.

 

1



--------------------------------------------------------------------------------

Amended and Restated 2009 Realogy Multi-Year Executive Retention Plan

 

  •  

Retention payments are subject to federal income tax withholding at a flat rate
as prescribed by the Internal Revenue Service. Applicable FICA, state, and local
taxes will also be deducted as applicable.

 

  •  

Retention payments are not subject to deductions for 401(k) contributions or any
other voluntary benefit deductions.

  •  

The 2010 payment is not offset by any payments that may be earned under the 2009
Realogy Bonus Plan.

 

  •  

The 2011 payment may be offset (i.e. reduced) by bonus payments earned pursuant
to the 2010 Realogy Annual Bonus Plan paid out in Q1 2011.

Status Changes

New Hires

 

  •  

Not eligible unless separately approved by the Compensation Committee.

Disability/Leave of Absence (LOA)

 

  •  

Subject to the provisions herein, participants on an approved LOA (including
short-term disability) during 2009 will be eligible for a pro-rated bonus based
on the participant’s eligible earnings during the time that they were actively
employed in the bonus-eligible position. Eligible earnings do not include
short-term disability or workers’ compensation income.

 

  o Participants on an approved LOA that is covered under the FMLA at the time
of the regular retention payment will be paid at the same time as the regular
retention payment.

 

  o Participants on approved LOAs not covered by the FMLA at the time of the
regular retention payment will not be eligible to receive retention payment
unless and until they return to work, except as set forth below.

 

  •  

In the event of Total Disability, as defined under the terms of the Long Term
Disability program, the participant will receive a pro-rated retention payment
upon determination of Total Disability or at the time of the regular retention
payment, which ever is later, based on the participant’s eligible earnings while
actively employed in the Retention-Plan-eligible position.

Terminations

  •  

Participants who resign or are terminated for any reason other than death or
disability, before the date of the retention payment, will be ineligible for a
retention payment under this Plan, unless otherwise required by law.

 

  •  

In the case of death or Company-Approved Retirement, a pro-rated retention
payment will be paid to the beneficiary designated by the participant under the
group term life insurance plan, and in the absence of any such designation, to
the participant’s estate. Payments will be based on the participant’s eligible
earnings while actively employed in a retention-eligible position.

 

  o The retention payment will be based on the same parameters as those for
other participants and will be paid at the same time as the regular retention
payment.

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.

 

2



--------------------------------------------------------------------------------

Amended and Restated 2009 Realogy Multi-Year Executive Retention Plan

Plan Administration

The Compensation Committee of Domus Holdings Corp., the parent company of
Realogy (the “Compensation Committee”), has overall responsibility for, and has
the maximum discretion permitted under the law over, the administration of the
Plan and the interpretation of all of the Plan’s terms. The Compensation
Committee reserves the right to amend, suspend, or terminate the Plan at any
time. This Plan may not be amended, modified or supplemented without the prior
approval of the Compensation Committee.

Changes and the addition of newly eligible employees to the Plan will be
effective only via action by the Compensation Committee.

The Compensation Committee may delegate the administrative compliance tasks of
the Plan to a Company representative.

Other Provisions

 

  •  

If the Company determines that a participant has violated any of the policies
contained in the Realogy Code of Ethics or Key Policies, he/she is no longer an
employee in good standing and accordingly ineligible to receive a retention
payment under this Plan.

 

  •  

Except as expressly provided in this Plan, all other terms and conditions of
Executive’s Employment Agreement remain in effect and unaltered.

 

  •  

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to, nor shall the Company be obligated to recognize, any purported
anticipation, alienation, sale, transfer (otherwise than by will or the laws of
descent and distribution), assignment, pledge encumbrance, or charge, and any
attempt to do so shall be void. No such benefit shall in any manner be liable
for or subject to garnishment, attachment, execution, or levy, or liable for or
subject to the debts, contracts, liabilities, engagements, or torts of the
participant.

 

  •  

The Plan shall not be construed as conferring on a participant any right, title,
interest, or claim in or to any specific asset, reserve, account, or property of
any kind possessed by the Company. To the extent that as a participant or any
other person acquired a right to receive payments from the Company, such right
shall be no greater than the rights of an unsecured general creditor.

 

  •  

This Plan is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and regulations promulgated
thereunder, and to the extent this Plan is not so exempt, to comply with
Section 409A, and this Plan should be interpreted, administered and operated
accordingly.

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.

 

3